Title: From John Adams to Robert R. Livingston, 10 August 1783
From: Adams, John
To: Livingston, Robert R.


          Sir.
            Paris August 10th: 1783.
          On the sixth I left the Hague, and last night arrived here; I had several Interviews, on some of the last days, at the Hague, which I had not time to give you an Account of as a great Part of my time, was taken up with visits, to take Leave of the Court, the President, the Grand Pensionary, Greffier &c. Ceremonies which must be repeated at every coming and going, and upon many other Occasions, to the no small Interruption of Business of more Importance.
          I asked the Comte de Sanafée, the Spanish Minister, with whom I have always been upon very good Terms, whether it might not be possible to persuade his Court, that it would be good Policy, for them to allow to the Citizens of the United States of America, a free Port in some of their Islands at least, if not upon the Continent of South America? He said he did not know, that he thought however, his Court would be afraid of the Measure, as free Ports were Nests of Smugglers, and afforded many Facilities for illicit Trade. “Le Commerce interlope.”
          I asked him further whether Measures might not be taken at Madrid, to the End that the Sugars, Coffee, Cocoa &c. of their Colonies, might be carried to the free Ports of France, Holland and Denmark, in the West Indias or one of them, in Spanish vessells, that they might be there purchased by Americans? He said he was not able to foresee any Objection against this.
          I asked him again, what objections there could be to admitting American Vessells to the Spanish Islands of Cuba & Hispaniola, to carry their Produce and purchase Melasses, as they did in the French and Dutch Colonies. Such a Commerce would be usefull and profitable both to them and us. He said, that he could not pretend to give any Opinion upon any of those Points, But that we must negotiate them at Madrid.
          I hope Congress will instruct their Minister, to the Court of Madrid, to propose all these things and endeavour to obtain them.
          The Portuguese Envoy, Don Almeida returned my Visit, and brought with him, a Copy of the Treaty between Spain and Portugal, made at Utrecht in 1715. This Treaty was signed under the warranty of Great Britain, and one Article of it, is, that each Nation shall confine the Commerce with their Possessions in America to their own Subjects. I had much Satisfaction in the Conversation of this Minister, who, tho’ a young Man, appears possess’d of more than common Intelligence, and a desire to inform himself of every thing which can affect his Nation— He is, as he told me, a Nephew of the present prime Minister at the Court of Lisbon— He says that the King his Master (a Style which they continue to use, altho’ the Queen is the Sovereign and her Husband is but her Subject) allows but Sixty Thousand Dutch Guilders a year to his Ambassador at Versailles, which not being Sufficient for his Expenses at that Court, he is continued there because he is very rich. But that he is not a Man of Business.
          He again enlarged upon the Subject of Portuguese Navigation, which has been prettily increased (tres joliment augmenté) during the late War, and would have been still doubled if the war had continued another year. That their Merchants and Mariners had pushed their Navigation, with more Spirit than Skill had sent their Wines and other Things, in Prize Vessells purchased in France and Spain, all over Europe: But that their Seamen, not being experienced, many Vessells had been lost, so that the Price of Insurance was ten Per Cent, when it was not more than three or four with other Neutral Nations. That the Profits had nevertheless been so considerable, as to excite a strong Inclination still to increase their Shipping and carrying Trade. These Observations are worth repeating to Congress, because all the other Neutral Powers have felt a like Advantage. The Commerce of the Northern Powers, was so increased, and had turned the Course of Business so much that way, to such a Degree, as occasioned to the Danish Minister, at Versailles, for example, a Loss of forty per Cent, upon his Salary. So much was the Exchange affected.
          The late belligerent Powers, having observed this sudden Increase of the Commerce, of the Neutrals, and that it was owing to the sudden growth of their Navigation are allarmed. So that the Attention of all the commercial Nations, is now turned, to Navigation, Carrying Trade, Coasting Trade &c more than ever. We should be apprized of this, and upon our Guard our Navigation and Carrying Trade is not to be neglected. We have great Advantages for many Branches of it, and have a right to claim our natural share in it.
          This morning I went to Passy, and found from Dr: Franklin and Mr: Jay, that nothing further had been done Since my departure but to deliver to Mr: Hartley, a fair Copy, of the Project of a definitive Treaty, which I had left with my Collegues. That Mr: Laurens had been here in my absence, and returned to England. That he was of Opinion the present British Ministry would not remain a fortnight. That Mr: Hartley had been Seven Weeks without a Letter from his Principals, and then receiv’d only an apology for not having written, a Promise to write soon, and Authority to assure the American Ministers, that all would go well. The last are words of Course. There are but Three Ways, in which I can account for this Conduct of the British Ministry 1: The first is, that they foresee a Change and dont choose to commit themselves, but wish to reserve every thing for the foundation of a future opposition. That they may attack the definitive Treaty which may be made by a future Minister, as they attacked the Provisional and Preliminary ones made by the last. 2. That they are exciting secretly and insidiously the Troubles in the North, in hopes of involving France, and then assuming an higher Tone. 3. That they are in Expectation that Seditions may be excited in Holland, and the Dutch induced to renounce France and renew the ancient Alliance with England.
          I see no more appearance of the Definitive Treaty, than I have done these Six Months, Mr: Hartley I am told by Mr: Jay, thinks that the French Court wish to delay the Signature, that they don’t wish to see the Peace finish’d between England and America, while matters are uncertain in the North. There are so many Considerations on both Sides of the Question, whether the French Minister wishes to finish soon or not, that it is hard to decide it.— Neither Court, possibly are very zealous to finish, while so great a Scene as the Northern War lies under so much Obscurity.
          With great Esteem, I have the Honour to be, / Sir, your most obedient and most humble / Servant
          John Adams.
        